DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
In view of the amendment filed 1/14/2022, the Examiner withdraws all objections to the specification.

Response to Arguments
Applicant’s arguments with respect to claim 4 have been fully considered and are persuasive.  The rejection of claim 4 has been withdrawn. 
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive.
Applicant argues that the claims require “each of a path A transmitter and a path B transmitter”, while Douglas discloses one transmit unit 2.  Applicant further provides analogous arguments regarding the path A and B receiver.
The Examiner notes that the “path A transmitter” is disclosed by Douglas as the collective components which include input I, buffer 22, output II, and switch 29 in the III position.  The “path B transmitter” is disclosed by Douglas as the collective components which include input I, buffer 22, output II, and switch 29 in the IV position.  Similarly, the “path A receiver” is disclosed by Douglas as the collective components which include 
Applicant argues that Platenberg never mentions the words encoder or decoder, and has no idea how the CRC word 928a in Platenberg discloses the claim limitation.
The Examiner notes that Platenberg teaches a CRC word 928 in Fig. 9.  As well-known in the art, a CRC is generated for the payload data by applying division using a generator polynomial.  This process of generating a CRC is called “encoding”.  See The Authoritative Dictionary of IEEE Standards Terms, 7th Edition for a definition of CRC: “A form of error check used to ensure the accuracy of transmitting a message. Note: The CRC is the result of a calculation carried out on the set of transmitted bits by the transmitter. The CRC is encoded into the transmitted signal with the data. At the receiver, the calculation creating the CRC may be repeated, and the result compared to that encoded in the signal. The calculations are chosen to optimize the error detection capability.”  Therefore, a CRC word as taught by Platenberg necessarily requires an encoder.  Conversely, checking the CRC as described by Platenberg in col. 12, lines 22-25 would require a decoder.
Applicant further argues that Douglas’ devices cannot operate with an encoder having two transmitters and a decoder having two receivers.
The Examiner asserts that the transmitter and receivers of Douglas as shown in Fig. 4 can operate with any type of digital data input to data input I.  Whether the data was encoded or not has no effect on the transmission system, which merely transmits the digital data.

The Examiner disagrees and notes that Applicant’s cited passage of Douglas explains that the operation is restored by re-transmitting data using link 14.
As per claim 3, Examiner notes that Platenberg further provides evidence for meeting the claimed limitations.
As per claims 5 and 6, Applicant’s arguments are addressed with respect to the response to claim 1 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas et al (US Pat. 5,680,389; hereinafter referred to as Douglas) in view of Platenberg et al (US Pat. 7,127,669; hereinafter referred to as Platenberg).
As per claim 1:	Douglas teaches a data protection method comprising the steps of: 
providing a transmitter including a transmit buffer (Fig. 4, 22) between a transmitter input (Fig. 4, I) and each of a path A transmitter (Fig. 4, 12 and 20) and a path B transmitter (Fig. 4, 14 and 20); 
providing a receiver including a receive buffer (Fig. 4, 47) between a receiver output (Fig. 4, X) and each of a path A receiver (Fig. 4, 12 and 21) and a path B receiver (Fig. 4, 14 and 21); and, 
interconnecting data paths A and B between the encoder and the decoder (Fig. 4, 12 and 14).
Not explicitly disclosed is an encoder and decoder.  However, Platenberg in an analogous art teaches using error correction encoding and decoding in a communication system (Fig. 9, 928a and col. 12, lines 9-11).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to implement ECC in the system of Douglas by using ECC encoders and decoders at the respective transmitter and receiver.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have enabled determination as to whether the data was valid (col. 12, lines 11-13).

transporting a data stream from the encoder to the decoder over path A to supply a decoder data output (Fig. 4, 12); 
after a data fault, using unfaulted data in a decoder buffer (Fig. 4, 47) to continue decoder data output without interruption (col. 4, lines 17-18); 
transporting corrective data stored in an encoder transmit buffer (Fig. 5, 22) to the decoder via path B (Fig. 5, 14); and, 
continuing an uninterrupted supply of data to the decoder data output using the corrective data and the encoder data stream transported over path B (Fig. 6, X).
As per claim 3:
	Douglas teaches the data protection method of claim 2, wherein data path B does not redundantly propagate the same data values as data path A (Figs. 5 and 6).  Alternatively, Platenberg teaches a communication system having paths A (Fig. 1, 106a) and B (Fig. 1, 106b), wherein data path B does not redundantly propagate the same data values as data path A (Fig. 1, 106b is not utilized since 102c is in standby; see col. 5, lines 23-35).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to insert the transceiver units 102 of Platenberg in the system of Douglas since Douglas teaches a combinder/splitter in the form of a switching unit 29.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because Douglas would have enabled uninterrupted data flow in the event of an 
transporting data over path A but not over path B during a pre-fault operating mode (Fig. 1, data is transmitted on 106a while no data is transmitted on 106b because 102c and 102d are on standby); 
transporting data over path B but not over path A during a fault recovery operating mode (Fig. 5, data is transmitted on 106b1 while no data is transmitted on 106a because 102b is faulty and data is rerouted via 108a1; see col. 8, line 65-col. 9, line 9); 
transporting encoder data over path B but not over path A (Fig. 5, data is transmitted on 106b1 while no data is transmitted on 106a because 102b is faulty and data is rerouted via 108a1; see col. 8, line 65-col. 9, line 9) during a post-recovery operating mode (col. 8, lines 42-44); and, 
wherein the pre-fault, fault recovery, and post-recovery operating modes are for providing an uninterrupted supply of data to a decoder data output (col. 9, lines 13-14).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douglas in view of Platenberg in view of Manula et al (US Pat. 7,424,567; hereinafter referred to as Manula). 
As per claim 6:

	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to apply the teachings of Douglas et al to the PCI Express standard of Manula.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because the teachings of Douglas et al could have been applied to any suitable communications system with expected results.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: As per claims 7-8: None of the prior art of record teach or fairly suggest: data path B does not redundantly propagate the same data values as data path A; wherein a data fault on data path A causes path B to resend the faulted data while uninterrupted decoder output continues; an uninterrupted decoder output is a segment of unfaulted path A 
As per claim 4, Applicant’s argument filed 1/14/2022 on page 12-13 is persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214.  The examiner can normally be reached on M-F 11-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE N NGUYEN/Primary Examiner, Art Unit 2111